      Case 1:20-cr-00305-DLC Document 19 Filed 07/01/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :             20cr305 (DLC)
                                         :
           -v-                           :          MEMORANDUM OPINION
                                         :              AND ORDER
 ADRIAN ALFARO DIAZ,                     :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     On June 30, 2020, the defendant sought temporary release

from the Metropolitan Detention Center (“MDC”) pursuant to 18

U.S.C. § 3142(i) on account of the COVID-19 pandemic.1         The

Government opposes the defendant’s release.        The defendant’s

application is denied.

     The defendant has been charged in a two-count indictment

with money laundering and international money laundering

spanning from at least in or about November 2018 through

February 2020, in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and

2, and § 1956(a)(2)(B)(i) and 2.      The Government calculates his


1 The defendant requests the following bail package pursuant to
18 U.S.C. § 3142(a)(g)(i): $100,000 personal recognizance bond;
the surrender of his passports and a guarantee of no new
applications; that his travel be restricted to the Southern and
Eastern Districts of New York; pretrial supervision with
location monitoring; pretrial residence at a Halfway House in
Brooklyn, New York; no access to the personal financial
information of any victims of the indictment or third parties;
and his release on his own signature.
      Case 1:20-cr-00305-DLC Document 19 Filed 07/01/20 Page 2 of 4



sentencing guidelines range as 51 to 63 months.        The initial

conference is scheduled for July 16, 2020.

    The defendant consented to detention following his arrest

in February 2020.    He now seeks pretrial release.       The

Government has shown by clear and convincing evidence that his

release presents a significant flight risk.

    The defendant is a citizen of Costa Rica.         Although Costa

Rica has an extradition treaty with the United States, that

treaty allows Costa Rica to refuse to surrender its nationals

for extradition.    The Government represents that Costa Rica does

not, in practice, allow its citizens to be extradited to the

United States.   When the defendant was arrested in February

2020, the arrest occurred at an Atlanta airport shortly before

the defendant was scheduled to board a flight home to Costa Rica

after a nine-day trip in the United States.        According to the

Government, official travel records indicate that the defendant

had never previously traveled to the United States.         The

defendant has no apparent ties to the United States, except the

criminal conduct he is charged with directing to occur here.

    There also is significant evidence against the defendant in

this case.   The defendant worked closely with a cooperating

witness to carry out his unlawful scheme of fraud.         The evidence

obtained by the Government in this case includes electronic

messages and recorded conversations between the cooperating


                                    2
      Case 1:20-cr-00305-DLC Document 19 Filed 07/01/20 Page 3 of 4



witness and the defendant, in which the defendant described his

money laundering scheme.    In a post-arrest interview, the

defendant admitted to moving funds from the United States to

Costa Rica using multiple bank accounts beginning in or about

November 2018.

    The defendant makes this application pursuant to Section

3142(i).   That section provides that a

    judicial officer may, by subsequent order, permit the
    temporary release of the person, in the custody of a
    United States marshal or another appropriate person,
    to the extent that the judicial officer determines
    such release to be necessary for preparation of the
    person’s defense or for another compelling reason.

18 U.S.C. § 3142(i).

    The defendant has not identified any appropriate person

into whose custody the defendant may be released or shown a

compelling reason for this release.      Because the defendant has

no contacts in the United States, he requests that he be placed

into a Halfway House in Brooklyn, New York, which is part of the

Bureau of Prison’s re-entry program.      The defendant has not

identified any measures or resources available to the Halfway

House to ensure that the defendant does not flee this country.

Additionally, while there can be no dispute that the COVID-19

pandemic has imposed enormous strains upon all institutions,

including correctional facilities, the defendant, who is 39




                                    3
         Case 1:20-cr-00305-DLC Document 19 Filed 07/01/20 Page 4 of 4



years old, has cited no serious health conditions that would

place him at increased risk of the virus.

    The defendant’s application for temporary release is

denied.



Dated:      New York, New York
            July 1, 2020

                                    ______________________________
                                            DENISE COTE
                                    United States District Judge




                                       4
